HART, J., (after stating the facts). In Fort Smith v. Hunt, 72 Ark. 556, the court held that a tax on an electric company for the use of its streets is valid so long as the amount exacted therefor is reasonable. In Atlantic & Pacific Telegraph Co. v. Philadelphia, 190 U. S. 160, it was held that where telegraph companies engaged in interstate commerce, carry on their business so as to justify police supervision,' the municipality is not obliged to furnish such supervision for nothing, but it may in addition to ordinary property taxation, subject the corporations to reasonable charges’ for the expenses thereof. Numerous cases from the Supreme Court of the United States and from the courts of last resort of several of the states sustaining the validity of ordinances imposing taxes on telegraph and telephone companies for the use of the street where the amounts charged are reasonable, may be found in a case note to 16 A. & E. Ann Cas., pp. 343 and 344. It is not contended that tbe amount fixed in tbe ordinance is unreasonable and such could not be logically .made when we consider the object sought to be accomplished by the ordinances, and the necessity which existed for local governmental supervision as well as the conditions which existed in the City of Little Bock and those which might reasonably be anticipated would exist in the future. We may first consider whether or not the language of the ordinance granting the franqhise to the defendant is broad enough to include a license tax upon the poles on the right-of-way of the railroad company. We are of the opinion that when the language of the section is considered together, that it is susceptible of the construction that it was the intention of the parties that the poles to be erected upon the railroad right-of-way should be included in the license fee mentioned in section 3 of the ordinance. Otherwise there would seem to have been but little use in designating that the pole line should follow on and 'along the right-of-way of the railroad to the south city limits. Little Bock is a large and growing city. The record shows that the line of the company as it was to be. laid along the right-of-way of the railroad company would cross a street car line and several turnpikes coming into the city. It was highly necessary that there should be local governmental supervision of the lines across these highways for the necessary protection of the travelers along them. It was no doubt in contemplation of the parties that in a growing city like Little Bock, its streets and highways would at some time be laid out across the right-of-way of the railroad company and it would become necessary to enforce local governmental supervision over them. Hence we are of the opinion that from the language of the ordinance itself it was in contemplation of the parties that the defendant company should pay a license tax of fifty cents for each pole erected within the corporate limits of the city. The defendant’s franchise ordinance took effect on the 18th day of March, 1912. The order extending the city limits was made on. the 20th day of May, 1912. About thirty-five poles of the defendant company were brought into the city limits by the order extending the boundaries of the City of Little Rock. It is earnestly insisted by counsel for the defendant that the ordinance granting the franchise to the defendant company could not embrace these thirty-five poles. But we do not agree with counsel in this contention. A city ordinance or a city contract designed for a city at large operates throughout its boundaries whatever their changes. Dillon on Municipal Corporations (5 Ed), Vol. 3, Sec. 1304; McQuillin on Municipal Corporations, Vol. 2, Secs. 656 and 846 and cases cited; St. Louis Gas Light Co. v. St. Louis, 46 Mo. 121; Illinois Central Rd. Co. v. Chicago, 176 U. S. 646, and People v. Chicago Telephone Co., (Ill.), 77 N. E. 245. Moreover at the time of the passage of the ordinance granting the franchise to the defendant company there was a general ordinance that provided that each telegraph, telephone or electric light or power company should pay annually a sum equal to fifty cents for each pole used by them'whether such poles were leased, rented or owned by them. This was a general ordinance and applied to the poles of any telegraph company which might be brought within the city limits during its existence. It follows that the judgment will be affirmed.